DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed August 7, 2019; the Information Disclosure Statement (IDS) filed September 11, 2019; and the Response to Restriction Requirement filed November 16, 2020.

Claims 1-29 are pending in the application.  This application is in condition and claims 20-27 have been rejoined.  


Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on September 11, 2019.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-19 and 28-29, in the reply filed on November 16, 2020 is acknowledged.  Claims 1-19 and 28-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 15, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Allowable Subject Matter

Claims 1-29 are allowed.  

The following is a statement of reasons for allowance: the art of record does not show the claimed optoelectronic device and process for making including the receiver, emitter, and anode/cathode structures in the configuration required by the claims.  For examples, U.S. Published Patent Application No. 20150372181 A1 to Kabayashi et al. and U.S. Patents Nos. 5,099,299 to Fang and 5,140,152 to Van Zeghbroeck are of interest as it shows an emitter over a collector, but do not teach the configuration as required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT K CARPENTER/Primary Examiner, Art Unit 2826